From:            Cathy Mata
To:              3rdClerkAndReporters
Subject:         03-15-00455-CV
Date:            September 23, 2015 11:31:45 AM



Mr. Kyle,
 
I was waiting to receive payment from Mr. Ogle to prepare the reporter's record.  I received payment in
today's mail. I will e-file it on or before Friday, September 25, 2015.  Thank you.
 
Cathy Mata
Official Court Reporter for
Judge Todd Wong
County Court at Law No. 1
1000 Guadalupe Street, Room 206
Austin, Texas  78701
Office:  512-854-9252
email:  Cathy.Mata@traviscountytx.gov